Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 09/06/2018, this application has PRO 62/678,342 05/31/2018, PRO 62/555,324 09/07/2017.
Claims 1, 5, 7-8, and 10-15, are amended BY EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statement(s) submitted: 02/14/2020, has/have been considered and made of record in the application file.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to organizing digital data to exist in confidentiality as relates to societal regulations related to private health data held by hospitals (see Applicant’s specification, page 4), the Examiner finds the totality of the claims, amount to more than this abstract idea, representing improvements in not only cryptography but also machine learning, by learning a logistic regression classifier by using Hessian-associated techniques, as elucidated in Applicant’s specification, pages 21-22, represented by the totality of the claims representing an improvement practical application and novel use of machine learning and cryptography techniques to compute a local convergence term from a local part of the a data set for applying a global error term for increasing convergence of the iteration associated 1 specifically: 
“I: a data device of the multiple data devices comprises 
-	a communication interface arranged to communicate with the multiple computation devices, 
-	a storage arranged to store a local part of the data set and a corresponding local part of the associated classification data, the other data devices of the multiple data devices storing a respective local part of the data set and a corresponding local part of the associated classification data,
-	a processor configured to
		-	obtain initial values for classifier parameters of the classifier, 
		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	computing a local error term for the classifier from the associated classification data and from classifier results obtained from applying the classifier with the current classifier parameters to the local part of the data set,
			-	providing the local error term as a private input to the multiple computation devices for a multi-party computation among the multiple computation devices, 
			-	receiving from at least one of the multiple computation devices new values for the classifier parameters, 
	the processor further configured to compute a local convergence term from the local part of the data set for applying to a global error term for increasing convergence of the iteration, providing the local convergence term as a private input to the multiple computation devices for a multi-party computation; and


II: a computation device of the multiple computation devices comprises, 
-	a communication interface arranged to communicate with the multiple computation devices and the multiple data devices, 

		-	obtain initial values for classifier parameters of the classifier, 
		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	jointly with the multiple computation devices computing a global error term over the data set from the local error terms of the multiple data devices as private inputs, wherein the joint computation is a multi-party computation and the global error term is shared over the multiple computation devices, 
			-	jointly with the multiple computation devices computing a noise term, wherein the joint computation is a multi-party computation and the noise term is shared over the multiple computation devices, 
			-	jointly with the multiple computation devices compute new values for the classifier parameters from the global error term and the noise term as private inputs and from the current values of the classifier parameters, wherein the joint computation is a multi-party computation”. 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, NPL Zhang 2017, Jain (US 10,554,390), and Rane (US 10,223,547) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Mark Beloborodov on 03 June 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) 1 and 7 have been AMENDED and 
Claims 5, 8, and 10-15 have been CANCELLED
 by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
1. (Currently amended) A computation system for learning a classifier from a data set and associated classification data, the system comprising multiple data devices and multiple computation devices, the data set and associated classification data being stored across the multiple data devices, wherein the classifier is a logistic regression classifier, and wherein
I: a data device of the multiple data devices comprises 
-	a communication interface arranged to communicate with the multiple computation devices, 
-	a storage arranged to store a local part of the data set and a corresponding local part of the associated classification data, the other data devices of the multiple data devices storing a respective local part of the data set and a corresponding local part of the associated classification data,
-	a processor configured to
		-	obtain initial values for classifier parameters of the classifier, 
		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	computing a local error term for the classifier from the associated classification data and from classifier results obtained from applying the classifier with the current classifier parameters to the local part of the data set,
			-	providing the local error term as a private input to the multiple computation devices for a multi-party computation among the multiple computation devices, 

	the processor further configured to compute a local convergence term from the local part of the data set for applying to a global error term for increasing convergence of the iteration, providing the local convergence term as a private input to the multiple computation devices for a multi-party computation; and


II: a computation device of the multiple computation devices comprises, 
-	a communication interface arranged to communicate with the multiple computation devices and the multiple data devices, 
-	a processor configured to
		-	obtain initial values for classifier parameters of the classifier, 
		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	jointly with the multiple computation devices computing a global error term over the data set from the local error terms of the multiple data devices as private inputs, wherein the joint computation is a multi-party computation and the global error term is shared over the multiple computation devices, 
			-	jointly with the multiple computation devices computing a noise term, wherein the joint computation is a multi-party computation and the noise term is shared over the multiple computation devices, 
			-	jointly with the multiple computation devices compute new values for the classifier parameters from the global error term and the noise term as private inputs and from the current values of the classifier parameters, wherein the joint computation is a multi-party computation. 


2. (Previously presented) A computation system as in Claim 1, wherein
-	at least one data device of the multiple data devices is a computation device of the multiple computation devices, or


3. (Previously presented) A computation system as in Claim 1, wherein the data set comprises multiple records, the associated classification data comprising a classification for the multiple records, the local error term being computed over the records in the local part of the data set.

4. (Previously presented) A computation system as in Claim 3, wherein the multiple records comprise a set of numbers, and wherein the classifier parameters comprise a parameter for each number in the set of numbers.

5. (Cancelled)

6. (Previously presented) A computation system as in Claim 1, wherein the data device or computation device is configured to, after learning the classifier, 
-	receive an input record
-	apply the classifier to the input record,
-	communicate the classifier output.

7. (Currently amended) A data device for learning a classifier from a data set and associated classification data, the data set and associated classification data being stored across multiple data devices, wherein the classifier is a logistic regression classifier, 
the data device comprising
-	a communication interface arranged to communicate with multiple computation devices, 
-	a storage arranged to store a local part of the data set and a corresponding local part of the associated classification data, the other data devices of the multiple data devices storing a respective local part of the data set and a corresponding local part of the associated classification data, and
-	a processor configured to

		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	computing a local error term for the classifier from the associated classification data and from classifier results obtained from applying the classifier with the current classifier parameters to the local part of the data set,
			-	providing the local error term as a private input to the multiple computation devices for a multi-party computation among the multiple computation devices, 
			-	receiving from at least one of the multiple computation devices new values for the classifier parameters, 
	the processor further configured to compute a local convergence term from the local part of the data set for applying to a global error term for increasing convergence of the iteration, providing the local convergence term as a private input to the multiple computation devices for a multi-party computation.

8. (Cancelled)

9. (Previously presented) A data device as in Claim 7, wherein 
-	one or more of the following elements are available at the data device in the plain: the local part of the data set, the corresponding local part of the associated classification data, the classifier parameters, the local error term, and the local convergence term.

10-15. (Cancelled)

Allowable Subject Matter
Claims 1-4, 6-7, and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:

“I: a data device of the multiple data devices comprises 
-	a communication interface arranged to communicate with the multiple computation devices, 
-	a storage arranged to store a local part of the data set and a corresponding local part of the associated classification data, the other data devices of the multiple data devices storing a respective local part of the data set and a corresponding local part of the associated classification data,
-	a processor configured to
		-	obtain initial values for classifier parameters of the classifier, 
		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	computing a local error term for the classifier from the associated classification data and from classifier results obtained from applying the classifier with the current classifier parameters to the local part of the data set,
			-	providing the local error term as a private input to the multiple computation devices for a multi-party computation among the multiple computation devices, 
			-	receiving from at least one of the multiple computation devices new values for the classifier parameters, 
	the processor further configured to compute a local convergence term from the local part of the data set for applying to a global error term for increasing convergence of the iteration, providing the local convergence term as a private input to the multiple computation devices for a multi-party computation; and


II: a computation device of the multiple computation devices comprises, 
-	a communication interface arranged to communicate with the multiple computation devices and the multiple data devices, 

		-	obtain initial values for classifier parameters of the classifier, 
		-	iteratively learn the classifier parameters of the classifier starting from the initial values, an iteration comprising
			-	jointly with the multiple computation devices computing a global error term over the data set from the local error terms of the multiple data devices as private inputs, wherein the joint computation is a multi-party computation and the global error term is shared over the multiple computation devices, 
			-	jointly with the multiple computation devices computing a noise term, wherein the joint computation is a multi-party computation and the noise term is shared over the multiple computation devices, 
			-	jointly with the multiple computation devices compute new values for the classifier parameters from the global error term and the noise term as private inputs and from the current values of the classifier parameters, wherein the joint computation is a multi-party computation”, 
which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claims 1, 7, and dependent claim(s) 2-4, and 9 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        /AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example: Soon-Shiong et al (US 9,819,650) 6:1-26